Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on2/9/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilgren et al. (U.S. 2008/0199562) in view of WO 2005/005587 and further in view of WO 2006/055788.
Hilgren et al. teach the use of acetic acid at the concentration of 40-70% [0011] in combination with a defoaming agent, such as silicone at the concentration of 0.01-5% Para [0066], a thickening agent at the concentration of 0.1-1.0% [0080], a stabilizing agent at the concentration of 0.1-20% and an anionic surfactant, such as alkyl sulfonate in an antimicrobial composition. [0069], [0078] and [0082], The use of ethylene oxide and propylene oxide is taught in Para [0074],. Hilgren et al. teaches the use of peroxyacetic acid for controlling microbial growth on the fruits and vegetables. See Para [0008], Spraying the antimicrobial agent is taught in claim 56 and 88. Hilgren differs from the claimed invention in the viscosity of between 500-3500 centipoise and the concentration of acidulant. WO 2005/005587 teaches a low foaming liquid detergent having antimicrobial activity comprising a combination of a surfactant, a defoaming agent, an acidulant and water. The concentration of acidulant is taught to be between 11.9-50 wt. %. See page 12, lines 1 -10. The viscosity of equal or greater than 150 centipoise is taught on page 17. WO 2006/055788 teaches an acidic liquid laundry detergent composition comprising from 5% to 40% a surfactant component comprising an anionic surfactant, from 0.5 to 10% of an organic acid source, less than 1 % of fatty acid components, wherein the composition has a viscosity of greater than 150 to 1,500 centipoise; wherein the composition has a pH of from 2.5 to 6. See the abstract and claim 9. It would have been obvious to a person skilled in the art to incorporate the concentration of acidulants and the claimed viscosity into the composition of Hilgren et al., motivated by the teachings of WO Patent ('587) and (788), which teach the use of the claimed concentration of acidulant and viscosity .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "lactic acid, citric acid, acetic acid, tartaric acid, propionic acid, malic acid, lactic acid" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim s 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedersen et al. (US 20050032668) in view of WO 2006/055788.
Pedersen et al. teach an antimicrobial composition comprising carboxylic acids and alkoxylated amines.  See the abstract, Para [0008].  Pederson also teaches the use of acidulants, such as phosphoric acid,  hydrochloric acid, nitric acid, sulfuric acid and sulfamic acid.  See Para [0070] and [0071].  Such acids do not have any carbon atoms.  The use of carboxylic acids, such as myristi acid, which has 14 carbns is taught in Para [0065] and claim 3. The concentration of carboxylic acids is taught in Para [0067].  The concentration of acidulant is taught in Para [0072 and [0073].  The use of surfactants, such as alkyl sulfonates and alkyl aryl sulfonates and their concentration is taught in Para [0078].  The use of water at the claimed concentration is taught in Para [0142]. The use of a defoaming agent, such as silicone and its concentration is taught in Para [0153] and [0154].  The use of a thicker, such as polyacrylates and their concentration is taught in Para [0157]. The use of the stabilizing agents, such as copolymers of ethylene oxide and propylene oxide is taught in Para [0085]. The use of composition for food transport line, such as belt sprays, fruits, vegetables , food storage facilities, surfaces….etc. is taught in Para [0183].  Pedersen differs from the claimed invention in specific viscosity.  WO 2006/055788 teaches an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ZOHREH A FAY/Primary Examiner, Art Unit 1617